DETAILED ACTION
Applicant’s replay filed on October 03, 2022 is acknowledged.

Election/Restrictions
Applicant’s election of Group I encompassing claims 1-21  in the reply filed on  10/03/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claims 1-21, the claim 1 missing colon after comprising.
The limitation “wherein the first sleeve (1) and/or the second sleeve (2) comprises at least one clamping element (14, 22) which, in the tensioned position, projects radially outwards beyond the circumference of the body (10) of the first sleeve (1), as a result of which tensioning of the mounting sleeve with the wall (8) can be achieved” is failing to particularly point out and distinctly claim the subject matter.
Term “at least one clamping element (14, 22)” is appears to be  “at least one of  clamping elements (14, 22)” because (14, 22) are plural.
According to specification and figures, the first sleeve (1) comprises a claiming element 14, not 22; and the second sleeve (2) comprises a claiming element 22, not 14. However, claim 1 reads the first sleeve  comprises a claiming element 22 or claiming elements 14 and 22; and the second sleeve (2) comprises clamping element 14 or elements 14 and 22; therefore, the above limitation is unclear.
Additionally,  the first sleeve (1) comprises a claiming element 14 projects radially inward beyond the circumference of the body (10) of the first sleeve (1) in figure 3, not inward beyond the circumference of the body (10); therefore, the above limitation is unclear.
Furthermore, according to figure 3 in order to achieve tensioning of the mounting sleeve with the wall (8); the claim requires to have the first sleeve 1 on the second sleeve 2;  the clamping element 22 of the second sleeve 2 extending outward of the first sleeve 1 inserted through slot 12 of the first sleeve 1 and extending outward of the first sleeve 1, and the clamping element 14 of the first sleeve 1 extending inward of the first sleeve 1 abut against wedge 24 of the second sleeve 2; therefore, claim 1 lacks sufficient structure, therefore, failing to particularly point out and distinctly claim the subject matter.
A term “the circumference of the sleeve-shaped body (10)” lacks antecedent basis; It appears to be the term “the circumference of the sleeve-shaped body (10)” is a circumference of a sleeve-shaped body (10) of the first sleeve (1). Please clarify.
Appropriate action is required.
Claims 2-21 dependent on claim 1 are rejected by the same reason.

Referring to claims 2-11, terms “ at least one first clamping element (14)” and “at least one second clamping element (22)” lacks antecedent basis. It is not clear that what is correlation between at least one clamping element (14, 22) in claim 1 and “at least one first clamping element (14)” and “at least one second clamping element (22)” in claims 2-11.
Additionally, in claim 3, it is not clear that  increasingly radially outwards of what such as the first sleeve or the second sleeve.

Referring to claims 12, terms “ at least one section (210,211)” is not clear. It appears to be at least one of sections (210,211) because (210,211) are plural.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11, and 15 are rejected under 35 U.S.C. 102(a)(1) or 102(a)(2) as being  anticipated by Champ et al. (US6189407, hereinafter Champ).

 	Referring to claim 1, Champ discloses  a mounting sleeve (see figures 9-10B)  for mounting in a recess in a wall (8) ( 16 in figure 10B), comprising: 
a first sleeve (1) (an outer sleeve in figure 10B) having a longitudinal axis (L) (an axis of the outer sleeve), wherein a flange (11) (231) is arranged in the region of a first free end of the first sleeve (1) (a free end of the outer sleeve), which flange (11) projects radially outwards beyond the circumference of the sleeve-shaped body (10) (a body of the outer sleeve), as a result of which it can abut against an outside of the wall (8) (therefore can or intended to abut against wall 16; Note: use of “can” defines only intended use, not real structure ), characterized in that 
the mounting sleeve comprises a second sleeve (2) (an inner sleeve), which is arranged displaceable along the longitudinal axis (L) in the first sleeve (1) (the outer sleeve) and in that the mounting sleeve comprises a tensioning element (3) (239) with which the two sleeves (1, 2) can be brought from a non-tensioned position into a tensioned position (see figure 10A- 10B, two sleeves  can be or intended to brought from a non-tensioned position into a tensioned position by 239 ), 
wherein the first sleeve (1) and/or the second sleeve (2) comprises at least one of clamping elements (14, 22)  (237i on outer sleeve) which, in the tensioned position (see figure 10B), projects radially outwards beyond the circumference of the body (10) (the circumference of  body of the outer sleeve) of the first sleeve (1), as a result of which tensioning of the mounting sleeve with the wall (8) can be achieved (tensioning of the mounting sleeve with the wall can be achieved or intended to be achieved).

Referring to claim 2, Champ discloses the mounting sleeve according to claim 1, wherein the first sleeve (1) comprises at least one first clamping element (14), which with increasing tensioning increasingly projects beyond the circumference of the body (10) of the first sleeve (1), wherein radial tensioning of the mounting sleeve with the recess of the wall (8) is achievable (see figure 10B of Champ) and/or wherein the second sleeve (2) comprises at least one second clamping element (22), which, with increasing tensioning in a predetermined range, projects uniformly beyond the circumference of the body (10) of the first sleeve (1), as a result of which tensioning along the longitudinal axis (L) of the mounting sleeve can be achieved at least with an inner side of the wall (8) (this is optional based on claim 1 and 2).

Referring to claims 3, Champ discloses the mounting sleeve according to claim 2, wherein the second sleeve (2) comprises at least one wedge (24) which, with increasing tensioning of the two sleeves (1, 2), can deflect the first clamping element (14) increasingly radially outwards  (see wedge portion of 22h of sleeve 2 abut against clamping element 237i in figure 10B) and/or wherein the first sleeve (1) comprises at least one ramp (13) which can deflect the second clamping element (22) increasingly radially outwards towards the tensioned position (this is optional based on claim 1 and 2 when electing clamping member of the first sleeve).

Referring to claims 4-5, the mounting sleeve according to claim 1, wherein the first sleeve (1) comprises at least one slot (12) extending along the longitudinal axis (L) through which the second clamping element (22) can project outwardly (this is optional based on claim 1 when electing clamping member of the first or outer sleeve in claim 1; and claim 5 depends on claim 4; claim 4 depends on claim 1).

Referring to claims 6, Champ discloses the mounting sleeve according to claim 1, wherein the first clamping element (14) comprises a lug which is integrally formed with the first sleeve (1) and extends along the longitudinal axis (L) and whose free end is located on the side opposite the flange (11) (see 237i in figure 10B whose side opposite to flange 231).

Referring to claims 7, Champ discloses the mounting sleeve according to claim 6, wherein the first clamping element (14) comprises ribs (140) extending transversely to the longitudinal axis (L). (see 237i having ribs on both sides of hole 238 in figure 10B transversely to the longitudinal axis of the first sleeve ).

Referring to claim 8-11, Champ discloses the mounting sleeve according to claim 1, wherein the first sleeve (1) comprises at least one slot (12) extending along the longitudinal axis (L) through which the second clamping element (22) can project outwardly (this is optional based on claim 1 when electing clamping member of the first or outer sleeve in claim 1; and claim 9-11 depends on claim 8; claim 8 depends on claim 1).

Referring to claims 15, Champ discloses the mounting sleeve according to  claim 1, wherein the second sleeve (2) comprises a separation groove (28) extending in the circumferential direction (a groove at 22r of the inner sleeve in figure 10B) .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over  Champ in view of Ison et al. (US5542859, hereinafter Ison).

Referring to claims 12, Champ discloses the mounting sleeve according to  claim 1,  but fails to disclose wherein a tube connection (21) is provided at a second end face (201) of the body (20) of the second sleeve (2), which tube connection (21) comprises at least one of sections (210, 211) which extends in a region close to the circumference from the second end face (201) along the longitudinal axis (L).

Ison discloses wherein a tube connection (21) is provided at a second end face (201) of the body (20) of the second sleeve (2), which tube connection (21) comprises at least one of sections (210, 211) which extends in a region close to the circumference from the second end face (201) along the longitudinal axis (L) (see sections at 15 separated by axial grooves in figure 1).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting sleeve of Champ to have arrangement of sections as taught by Ison in order to secure other end of the first sleeve with second sleeve.

Referring to claims 13, Champ in view of Ison disclose the mounting sleeve according to  claim 12, wherein the tube connection (21) extends substantially halfway around the circumference of the second end face (201) and comprises a base section (210) and two side sections (211) adjacent and spaced apart therefrom, wherein the dimension along the circumference of the base section (210) is a multiple of the dimensions along the circumference of the side sections (211) (see the dimension along the circumference of a thin section with protrusion is a multiple of the dimensions along the circumference of the side sections at 15 in figure 1 of Ison).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Champ, and Ison, and further  in view of Delmas et al. (WO2015118241 (cited reference), hereinafter Delmas).

Referring to claims 14, Champ in view of Ison disclose the mounting sleeve according to  claim 12,  but fail to disclose wherein the sections (210, 211) of the tube connection (21) comprise a fixing groove (212) extending in the circumferential direction.
Delmas discloses wherein the sections (210, 211) of the tube connection (21) comprise a fixing groove (212) extending in the circumferential direction (see groove at  55 in figure 1).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting sleeve of Champ in view of Ison to have groove in sections as taught by Delmas in order to secure the first sleeve with second sleeve or to provide easy hand grip to hold second sleeve.

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over  Champ in view of Gertz et al. (US5939671, hereinafter Gertz).

Referring to claims 16, Champ discloses the mounting sleeve according to  claim 1,  but fails to disclose wherein the tensioning element (3) is arranged on an inwardly directed collar (16) on the first sleeve (1) and wherein the tensioning element (3) is arranged on an inwardly directed tube (26) on the second sleeve (2).

Gertz discloses wherein the tensioning element (3) is arranged on an inwardly directed collar (16) on the first sleeve (1) and wherein the tensioning element (3) is arranged on an inwardly directed tube (26) on the second sleeve (2) (see tensioning element 20 is arranged on an inwardly directed collar at 60 on the first hollow body 16 and   arranged on an inwardly directed tube at 152 on the second hollow body in figure 1).
It would have been obvious to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting sleeve of Champ to have arrangement of sections as taught by Gertz in order to secure first sleeve with second sleeve.

Referring to claims 17, Champ in view of Gertz disclose the mounting sleeve according to claim 16,  wherein the collar (16) of the first sleeve (1) comprises a first bore (17) and wherein the tube (26) of the second sleeve (2) comprises a second bore (27), wherein the tensioning element (3) extends at least partially through both bores (17, 27) (see 20 passing through bores at 60 and at 152 of first and second hollow bodies in figure 1 of Gertz) .

Referring to claims 18, Champ in view of Gertz disclose the mounting sleeve according to  claim 17,  wherein the first bore (17) comprises a through hole (see 20 passing through bores at 60 in figure 1 and threaded screw 20 in figure 1 of Gertz).
Champ in view of Gertz fail to disclose wherein the second hole (27) comprises a threaded bore.
It would have been obvious design choice to a person of the ordinary skill in the art before the effective filing date of the claimed invention to modify the mounting sleeve of Champ to have second sleeve having threaded bore in order to conveniently secure threaded screw or fastener to the second body.

Allowable Subject Matter
Claims 19-21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARESH PAGHADAL whose telephone number is (571)272-5251. The examiner can normally be reached 7:00AM-4:00PM, Monday - Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PARESH PAGHADAL/           Primary Examiner, Art Unit 2847